DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coudray et al. (“Classification and mutation prediction from non-small cell lung cancer histopathology images using deep learning”).
Regarding claim 1, Coudray discloses:
obtaining images of a plurality of cells (see lines 110-113 and 308-315, obtaining images of stained histopathology whole-slides);
analyzing the images with a machine learning device (see lines 30, 110-113, 128-146, and 317-331, tiling the images and analyzing each tile with inception v3, which is a trained convolutional neural network);
determining predicted genotype of the plurality of cells based on the analyzed images (see lines 128-146, classifying each tile as including normal lung tissue, lung 
generating a map of spatial heterogeneity based upon the predicted genotype (see fig 4, generating a heat map of the tiles based on the classification, wherein a heat map indicates heterogeneity with color).
Regarding claim 2, Coudray further discloses classifying, by the machine learning device, the images into at least one of normal tissue or cancerous tissue based on predicted mutations identified from histopathology data (see lines 114-116 and 272-302, classifying each whole-slides as including normal lung tissue, LUAD, or LUSC based on histopathology features and predicted gene mutations).
Regarding claim 3, Coudray further discloses classifying, by the machine learning device, the images into at least one of normal lung tissue, lung adenocarcinoma, or lung squamous cell carcinoma based on predicted mutations identified from histopathology data (see lines 114-116 and 272-302, classifying each whole-slides as including normal lung tissue, LUAD, or LUSC based on histopathology features and predicted gene mutations).
Regarding claim 4, Coudray further discloses classifying, by the machine learning device the images into at least one of normal tissue or cancerous tissue with an AUC of greater than 0.95 (see lines 131-133 and Table 1, AUC 0.990 in distinguishing normal vs tumor).
Regarding claim 5, Coudray further discloses distinguishing, by the machine learning device, between lung adenocarcinoma and lung squamous cell carcinoma with 
Regarding claim 6, Coudray further discloses predicting, by the machine learning device, a mutated gene in lung adenocarcinoma, the mutated gene comprising at least one of STK11, EGFR, SETBP1, TP53, FAT1, KRAS, KEAP1, LRP1B, FAT4, or NF1 (see lines 206-224 and Table 4, inception v3 is further trained to predict gene mutations including STK11).
Regarding claim 7, Coudray further discloses tiling, by the machine learning device, the images into sets of windows of between 75x75 µm to 1000x1000 µm (see lines 110-113, 317-323, and fig 1, tiling the images in non-overlapping 512x512 pixel windows, in the same manner as the applicant’s specification para [15], [40], and fig 1Biii).
Regarding claim 8, Coudray further discloses labeling, by the machine learning device, the images using information obtained from at least one of molecular testing or staining (see lines 333-345, inception v3 classifying the tiles, wherein inception v3 is trained based on the stained histopathology whole-slide images).
Regarding claim 9, Coudray further discloses wherein the predicted genotype is at least one of normal lung tissue, lung adenocarcinoma, or lung squamous cell carcinoma (see rejection of claim 1, classification as normal lung tissue, LUAD, or LUSC).
Regarding claim 10, Coudray further discloses wherein the plurality of cells are lung cells (see rejection of claim 1, lung cells).
claim 11, Coudray further discloses identifying a course of treatment based on the predicted genotype of the plurality of cells (see lines 38-40, impacting future cancer treatments).
Regarding claim 12, Coudray further discloses supplementing a pathologist's classification of whole-slide images of lung tissue (see lines 294-297, assisting specialists in classification).
Regarding claim 13, Coudray discloses:
a processor; and a tangible computer-readable medium operatively connected to the processor and including computer code (see lines 74-76, computer systems) configured to:
receive image data regarding a region of interest (see lines 110-113 and 308-315, obtaining images of stained histopathology whole-slides);
tile images into sets of windows of between 75x75 pm to 1000x1000 pm (see lines 110-113 and 317-323, tiling the images in non-overlapping 512x512 pixel windows, in the same manner as the applicant’s specification para [15], [40], and fig 1Biii);
analyze each of the windows with a machine learning system to identify phenotypic information for each of the windows (see lines 30 and 128-146, analyzing each tile with inception v3, a trained convolutional-neural network for identifying histopathological features);
predict genotypic information for each window from the phenotypic information (see lines 128-146, inception v3 analyzing histopathological features of each tile and classifying each tile as including normal lung tissue, LUAD, or LUSC accordingly); and

Regarding claims 14-20, Coudray discloses everything claimed as applied above (see rejection of claims 2-6, 9, and 11).
Regarding claim 21, Coudray discloses:
obtaining images of a plurality of cells (see lines 110-113 and 308-315, obtaining images of stained histopathology whole-slides);
analyzing the images with a machine learning device (see lines 30, 110-113, 128-146, and 317-331, tiling the images and analyzing each tile with inception v3, which is a trained convolutional neural network);
determining predicted genotype of the plurality of cells based on the analyzed images (see lines 128-146, classifying each tile as including normal lung tissue, lung adenocarcinoma (LUAD), or lung squamous cell carcinoma (LUSC) based on analysis); and
generating a heatmap for the region of interest based on the predicted genotypic information for each window (see fig 4, generating a heat map of the tiles based on the classification, wherein a heat map indicates heterogeneity with color).
Regarding claim 22, Coudray further wherein the tumer heterogeneity is spatial heterogeneity (see fig 4, the heat map indicates spatial heterogeneity with color).
Regarding claim 23, Coudray further discloses wherein the tumer heterogenity is inter-tumor heterogeneity (see fig 4, the heat map indicating spatial heterogeneity between different tumors by varying hue of color).
claim 24, Coudray further discloses wherein the tumer heterogeneity is intra-tumor heterogeneity (see fig 4, the heat map indicating spatial heterogeneity within a tumor by a varying intensity of color).
Regarding claim 25, Coudray discloses everything claimed as applied above (see rejection of claims 9 and 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu (USPN 10,832,406) discloses distinguishing lung adenocarnicoma and lung squamous cell carcinoma.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Soo Jin Park/Primary Examiner, Art Unit 2668